 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STANLEY HOWARD,                                  No. 2:19-cv-02136 TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    CITY OF SACRAMENTO,
15                       Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On December 3, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. (ECF No. 12.) Plaintiff

22   filed a “request for declaratory decree” which the Court construes as an objection. (ECF No. 13.)

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed December 3, 2019, are adopted in full; and

27          2. Plaintiff’s Complaint (ECF No. 1) is DISMISSED with prejudice for lack of subject

28   matter jurisdiction, and this case is CLOSED.
                                                       1
 1   Dated: January 16, 2020

 2

 3

 4                             Troy L. Nunley
                               United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
